       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 1 of 28



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


EDGEWOOD HIGH SCHOOL
OF THE SACRED HEART, INC.,

                       Plaintiff,

       v.

CITY OF MADISON, WISCONSIN;
                                                          CASE NO. 3:21-cv-00118
CITY OF MADISON ZONING BOARD
OF APPEALS; CITY OF MADISON PLAN                          EDGEWOOD HIGH SCHOOL’S
COMMISSION;             CITY    OF    MADISON             RESPONSE TO DEFENDANTS’
COMMON COUNCIL; Zoning Administrator                      PARTIAL MOTION TO DISMISS AND
MATTHEW TUCKER, in his official                           MOTION TO STRIKE
capacity; Director of Madison’s Building
Inspection Division GEORGE HANK,
in his official capacity; and Alder TAG EVERS,
in his official capacity,

                       Defendants.



                                        INTRODUCTION

       The Defendants’ partial motion to dismiss principally argues that Edgewood’s RLUIPA

claims are both moot and subject to RLUIPA’s “safe harbor” provision. If Edgewood was

electronically submitting this brief under the zoning compliant glow of the lights of Edgewood’s

Goodman Athletic Complex, the City and its representatives might have a colorable argument.

But those lights do not exist, and Edgewood is still unable to use its field at night. The lights do

not exist because Defendants never corrected their RLUIPA violations or removed the

substantial burden on Edgewood’s religious exercise. Instead, Defendants invented new ways to

impose their land use regulations to ensure that Edgewood could not install its lights and use its

field. Rather than respect Edgewood’s property rights, remove the burden on Edgewood’s

religious exercise and treat Edgewood equally, the Defendants instead merely exacerbated the
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 2 of 28




offending land use regulation by implementing and applying processes that themselves violated

the Plaintiff’s rights. The Defendants’ calculated efforts were not corrections of a violation that

moot a dispute, but are new violations that have compounded the burden on Edgewood’s

religious exercise and continued the pattern of unequal treatment.

       The Defendants’ secondary arguments fair no better. They first argue that the

comparators Edgewood alleges to support its RLUIPA equal terms claim are insufficiently

identical. However, Edgewood’s Complaint establishes the plausibility of its alleged comparators

in over twenty paragraphs of detailed factual allegations. Ignoring these allegations, Defendants’

comparator argument relies instead on a counter-factual scenario predicated on unsupported and

extraneous statements. At this stage, however, Edgewood’s allegations control, and they readily

satisfy the pleading standards.

       At the same time they argue that the comparators are insufficiently pled, Defendants

adopt the contradictory position that the Complaint is too robust and its details must be stricken.

This inconsistency aside, Defendants fail to identify the immateriality of Edgewood’s allegations

to its claims or to explain how they would be prejudiced in answering the Complaint. Identifying

both specific immaterial allegations and prejudice is required to strike pleadings under Seventh

Circuit precedent, and Defendants’ failure is dispositive of the issue.

       Finally, Defendants contend that the individually-named Defendants must be dismissed

as redundant of the municipality and its divisions. If Edgewood were bringing only federal

claims, it might agree. But it is not. Instead, the Court may exercise supplementary jurisdiction

over Edgewood’s three state law claims, for which it properly seeks (among other remedies)

writs of mandamus against the individually named officials. Accordingly, their involvement is

not “redundant” and their dismissal would be improper.

                                                 2
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 3 of 28




                                               FACTS

       On February 22, 2019, Edgewood High School of the Sacred Heart, Inc. (“Edgewood”)

applied with the City of Madison for a lighting permit for its athletic field, the Goodman Athletic

Complex. (Edgewood’s Complaint (“Compl.”), Dkt. 1, ¶ 140). Like James Madison Memorial

High School (“Memorial”) did the year before, Edgewood applied for its lights under the City’s

neutral, objective administrative approval process for outdoor lighting. (Id. ¶¶ 140-42).

Edgewood and Memorial were both zoned as Campus-Institutional Districts. (Id. ¶ 65.)

However, while Memorial received its lighting permit, Edgewood did not. (Id. ¶¶ 140-44).

       The difference, according to the City, was that Edgewood had a Master Plan. The City of

Madison and its Zoning Administrator, Matthew Tucker, withheld Edgewood’s otherwise-

approved permit, citing a new interpretation of Edgewood’s Master Plan that allegedly

prohibited lights for its field. (Id. ¶¶ 145-47). The Defendants went further, concluding that the

Master Plan also prohibited Edgewood from hosting any “athletic contests” on its athletic field,

whether day or night. (Id. ¶ 145). The City followed through on this interpretation, issuing

citations to Edgewood for holding “athletic contests” on its athletic field—a field that Edgewood

has used for decades to host all sorts of athletic competitions, games, practices, and other

activities in furtherance of the school’s Catholic mission. (Id. ¶¶ 107-112).

       Defendants’ novel interpretation of Edgewood’s Master Plan directly contradicted how

they interpreted and applied the Master Plan for the University of Wisconsin-Madison (“UW”).

(Id. ¶¶ 119-138.) The UW shares the same zoning as Edgewood and Memorial, and like

Edgewood had also adopted a Master Plan. (Id. ¶ 119). Both Edgewood’s and UW’s Master

Plans are substantially similar in their treatment of lights and uses like “athletic contests.” (Id. ¶¶

121-126). However, Defendants permitted UW to use its fields and facilities for “athletic

                                                  3
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 4 of 28




contests” and permitted it to erect outdoor lighting. (Id. ¶¶ 127-38). The City has never cited UW

for hosting “athletic contests.” Id. ¶ 130. City officials, namely Defendant Tucker and his

superior, Defendant Hank, misconstrued Edgewood’s Plan with the direct effect, if not the

intended purpose, of denying Edgewood the ability to erect lights and to host games or many of

the other long-established uses of the field. (Id. ¶ 147). Defendants thereby severely limited the

use of Edgewood’s field during the day and effectively barred Edgewood from using its field for

any activities at night. (Id. ¶ 3).

        Shortly after its Zoning Board of Appeals upheld the citations, the City of Madison

invited Edgewood to move to repeal its Master Plan. (Id. ¶¶ 149-51). The City Attorney advised

that by removing the Master Plan as an impediment to erecting lights and hosting games,

Edgewood would be on equal footing with other similarly situated schools and could have lights

and games: “Edgewood could ask the City to repeal the ordinance that adopted its Master plan.

As a consequence of repealing its Master Plan, Edgewood would revert to the standard

regulations of the CI District in the zoning code, which would allow games and lights at the

field.” (Id. ¶ 151).

        Based on discussions with City officials and the City Attorney’s advice, Edgewood then

worked to repeal its Master Plan. (Compl. ¶¶ 154-156). However, Defendant Alder Tag Evers

and the Madison Common Council delayed the repeal of Edgewood’s Master Plan. (Id. ¶¶ 157-

59). They used that delay instead to promulgate new regulations targeted at Edgewood’s light

permit applications post-Master Plan repeal. (Id. ¶¶ 159-162). Before this change, the “standard

regulations of the CI District” for lighting referenced by the City Attorney had involved review

under an objective, administrative approval process like that recently enjoyed by fellow Campus-

Institutional zoned applicants like Memorial. (Id. ¶¶ 160-61). But under this new amended

                                                 4
        Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 5 of 28




ordinance, a modification of a primary or secondary use by a Campus-Institutional District, if

outdoors, would require a conditional use permit. (Id. ¶ 161). Accordingly, Edgewood’s

application would be governed by a more subjective and restrictive conditional use permit

analysis.1 (Id.)

         Armed with this new, subjective set of criteria for outdoor lights, the City’s planning staff

nonetheless recommended granting Edgewood a conditional use permit, with conditions, for

outdoor lights. (Id. ¶ 175). Undeterred, the Defendants Plan Commission and Common Council

ignored the planning staff recommendation and denied Edgewood’s permit. (Id. ¶¶ 177, 180).

Both the Plan Commission’s denial on May 12, 2020 and the Common Council’s affirmance of

that denial on January 20, 2021 failed to cite the substantial evidence required by law in support.

(Id.)

         Edgewood filed this suit on February 19, 2021. The Defendants now move to dismiss

certain claims pursuant to Federal Rule of Civil Procedure 12(b)(6) and to strike allegations it

deems irrelevant and unnecessary under Rule 12(f).

                                                 STANDARDS

         On a Rule 12(b)(6) motion, courts must accept “all well-pleaded facts in the complaint as

true and draw all reasonable inferences in the plaintiff’s favor.” NewSpin Sports, LLC v. Arrow

Elecs., Inc., 910 F.3d 293, 299 (7th Cir. 2018) (citing Pierce v. Zoetis, Inc. 818 F.3d 274, 277

(7th Cir. 2016)). Courts also generally must confine their review to the allegations within the




1
  Lighting applications granted previously to public institutions zoned as Campus-Institutional that had been granted
under the prior, less restrictive administrative process were “grandfathered in” and not subject to the more rigorous
and burdensome process Alder Evers designed for Edgewood. (Id. ¶ 161).

                                                         5
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 6 of 28




complaint. See, e.g., Thulin v. Shopko Stores Operating Co., 771 F.3d 994, 997 (7th Cir. 2014)

(citing Fed. R. Civ. P. 12(d)).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 576 (2007)). A claim is

plausible “[w]hen the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. The

plausibility requirement is not a “probability requirement”; it “simply calls for enough fact[s] to

raise a reasonable expectation that discovery will reveal evidence” of the defendant's liability on

the claims pled.” See Twombly, 550 U.S. at 556; see also EEOC v. Concerta Health Servs., Inc.,

496 F.3d 773, 776 (7th Cir. 2007) (if a complaint alleges facts “raising that possibility above a

speculative level,” the motion to dismiss must be denied). A plausible claim survives a motion to

dismiss even if “recovery is very remote and unlikely,” Firestone Fin. Corp. v. Meyer, 796 F.3d

822, 827 (7th Cir. 2015) (internal citation omitted), and even if a different version of the events

may appear more plausible. In re Dealer Mgmt. Sys. Antitrust Litig., 313 F. Supp. 3d 931, 952

(N.D. Ill. 2018) (internal citations omitted).

                                            ARGUMENT

I.      Edgewood’s Claims Are Not Moot Under Article III or RLUIPA Because the City
        Has Not Remedied Its Violations By Granting Edgewood Its Lights to Use Its Field
        at Night.

        Under both Article III jurisprudence and RLUIPA’s safe harbor provision, 42 U.S.C. §

2000cc-3(e), a claim is only moot where the disputed issue giving rise to the complaint has been

resolved. Tobin for Governor v. Illinois State Bd. of Elections, 268 F.3d 517, 528 (7th Cir. 2001)

(A declaratory judgment claim is moot where “relief . . . would have no impact on the parties to

                                                   6
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 7 of 28




th[e] suit”); 42 U.S.C. § 2000cc-3(e) (providing liability shield where the government “chang[es]

the policy or practice that results in a substantial burden on religious exercise . . .”). However, no

disputed issues have been resolved here because Defendants have not “changed the policy or

practice” at issue, and Edgewood continues to be thwarted in its attempt to use its athletic field at

night to further its religious mission. As a result, there remains ample relief this Court can

grant—especially considering the breadth of RLUIPA’s “Judicial relief” provision, which

authorizes the court to provide all “appropriate relief.” See 42 U.S.C. §2000cc–2. Accordingly,

Edgewood’s claims are neither moot nor subject to RLUIPA’s safe harbor provision—which is

meant to encourage local governments to “alleviat[e]” and “eliminat[e]” burdens on religious

exercise, not reinforce them. 42 U.S.C. § 2000cc-3(e).

       A.      Edgewood’s claims are not moot under Article III.

       The constitutional principle of mootness prohibits a party from bringing a claim when it

no longer has a “personal stake in the outcome of the lawsuit.” Campbell-Ewald Co. v. Gomez,

577 U.S. 153, 160-61 (2016) (quoting Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71

(2013)). There is a “heavy burden of proving mootness.” Wisconsin Res. Prot. Council v.

Flambeau Mining Co., 11-cv-45-bbc, 2012 WL 12996093, at *1-2 (W.D. Wis. May 7, 2012).

The Defendants must show it is “impossible” for the Court to “grant any effectual relief” to

Edgewood. Church of Our Lord and Savior Jesus Christ v. City of Markham, Ill., 913 F.3d 670,

679 (7th Cir. 2019) (quoting Campbell-Ewald, 577 U.S. at 161).

       The Defendants claim that Edgewood “ties most of its claims to the Edgewood Master

Plan” and the City’s interpretation and enforcement of it. (Defendants’ Brief in Support of

Partial Motion to Dismiss and Motion to Strike (“Defs.’ Br.”), Dkt. 13, at 7). Because that



                                                  7
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 8 of 28




Master Plan was repealed and citations issued for violations premised on that Master Plan were

not pursued further, Defendants declare large parts of the Complaint moot. (Id. at 7-8).

       However, Defendants’ argument fundamentally misapprehends the Complaint’s claims

and the remedies sought. Affirmative relief related to the Master Plan is available to Edgewood

notwithstanding its repeal. Edgewood certainly seeks that relief from this Court. (See Compl.,

“Prayer for Relief”). The Master Plan was misused by Defendants as grounds to withhold a light

permit that had been approved in February 2019 and to deny a second permit application in

September 2019. (Compl. ¶¶ 139-146, 166). The repeal of the Master Plan in January 2020 did

not result in the issuance of the permits that had been wrongfully denied. (See generally, Compl.

¶¶ 148-69). Edgewood seeks an order from this Court compelling the Defendants to process and

issue the permits wrongfully denied. (See id., “Prayer for Relief,” sub. e); see also, e.g., Atkins v.

Christiansen, No. 1-08-CV-972, 2009 WL 4042756, at *4 (W.D. Mich. Nov. 20, 2009)

(“RLUIPA . . . authorizes all ‘appropriate relief’”) (citing 42 U.S.C. § 2000cc2(a)); Chabad

Lubavitch of Litchfield Cnty., Inc. v. Borough of Litchfield, No. 3:09-CV-1419 (JCH), 2017 WL

5015624, at *33–34 (D. Conn. Nov. 2, 2017) (interpreting RLUIPA’s “appropriate relief”

provision to authorize the court to affirmatively order the issuance of a permit). The availability

of that affirmative, mandatory injunctive relief demonstrates that Count I and II are not moot.

See Church of Our Lord, 913 F.3d at 679 (“The church’s complaint sought a declaration that the

city had violated the law, an injunction against the city enforcing the zoning code to prevent the

church from using the Property, and an award of money damages. None of that has happened

yet, so the case is not moot.”).

       Edgewood also claims damages under RLUIPA, and its claims for damages related to the

Master Plan have not been mooted. The City issued citations for Edgewood’s use of its field

                                                  8
          Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 9 of 28




based on the wrongfully interpreted Master Plan, which the Defendant Zoning Board of Appeals

upheld on appeal. (Compl. ¶¶ 115-118). While the City Attorney may have backed away from

taking any further enforcement action based on the citations and the City’s ill-conceived ban on

Edgewood’s use of its field for “athletic contests,” (id. ¶ 148, Ex. K), Edgewood still suffered

damages arising from the resulting loss of use of the field, from contesting the citations and the

appeals process, and more. (See, e.g., Compl. ¶¶ 207, 244-245). It seeks those damages, (id. ¶¶

207, 244-245, “Prayer for Relief”, sub. f), and the temporary stay of further enforcement by the

City Attorney does not moot them. Under Article III jurisprudence, “a claim for damages

prevents mootness.” Anderson v. Hansen, No. 20-C-1305, 2021 WL 535429, at *5 (E.D. Wis.

Feb. 12, 2021) (citing Buckhannon Bd. of Care Home, Inc. v. West Va. Dep’t of Health and

Human Res., 532 U.S. 608-09 (2001)). Accordingly, “effectual relief” is available—not

impossible—and this Court can grant Edgewood such relief arising from violations involving the

Master Plan, notwithstanding that Plan’s repeal and City Attorney’s belated “non-enforcement”

letter.

          Most importantly, Edgewood’s Complaint in Counts I and II is not limited to the Master

Plan. While the misinterpretation of the Master Plan is a part of how Defendants justified the

disparate treatment of Edgewood, Edgewood’s Complaint is not solely “tied to” the Master

Plan.2 Other actions by Defendants violated the equal terms and substantial burden provisions of

RLUIPA. (See Compl. ¶¶ 200-205, 229-235). For example, Edgewood alleges that Defendants,

after promising that a repeal of the Master Plan would put Edgewood on the same footing as past

lighting applicants, then scrambled to delay that repeal to pass a new conditional use permitting


2
 The Defendants’ notion that all of Count I and II is premised on the now-repealed Master plan ignores the
Complaint’s clear allegations. (See, e.g., Compl. ¶¶ 205, 213).

                                                         9
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 10 of 28




process for Edgewood that was designed specifically to try and put Edgewood on unequal

footing with past applicants, like Memorial. (Compl. ¶¶ 149-164). This is a violation of

RLUIPA’s equal terms and substantial burden provisions as alleged in Counts I and II. (See id.

¶¶ 205, 235). These claims are factually premised on the repeal of the Master Plan, not mooted

by it. Absent the Defendants’ bait-and-switch, Edgewood’s repeal of the Master Plan would

have resulted in the issuance of permits under the old, objective administrative process enjoyed

by Memorial and others, just as the City Attorney had promised. Accordingly, “effectual relief”

– damages, injunctive and declaratory relief – is certainly available to correct this violation and

others3 and to put Edgewood in the place it would have been but for the Defendants’ unlawful

conduct.

        B.       The Defendants’ actions are not shielded by RLUIPA’s safe-harbor provision.

        The Defendants also seek dismissal of the bulk of Edgewood’s RLUIPA claims under

that statute’s “safe harbor” provision. The safe harbor provision permits a governmental entity

to avoid RLUIPA’s “preemptive force” when it “chang[es] the policy or practice that results in a

substantial burden on religious exercise . . . .” 42 U.S.C. § 2000cc-3(e). Defendants contend that

because they exempted Edgewood from enforcement of the Master Plan and “removed any

alleged violations stemming from” it, Edgewood cannot pursue Count I and most of Count II.

(Defs.’ Br. at 10).

        The Defendants’ safe harbor arguments fail for two reasons. First, no corrective action

was actually taken and the substantial burden remains. Second, the RLUIPA safe harbor should

not bar claims where there are remedies for damages and affirmative injunctive relief.



3
 Defendants concede that Edgewood’s claim that they violated RLUIPA by denying its conditional use permit is
not moot. (Defs.’ Br. at 7).
                                                      10
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 11 of 28




       First, by its terms, the safe harbor provision requires that the City alleviate the burden and

eliminate the violation. 42 U.S.C. § 2000cc-3(e). Thus, to claim protection, the City is required

to actually eliminate that burden or the unequal treatment. Family Life Church v. City of Elgin,

No. 07-CV-0217, 2007 WL 2790763, at *5 (N.D. Ill. Sept. 24, 2007) (RLUIPA safe harbor

applies when government “take[s] corrective action to eliminate a nondiscrimination provision

violation.”) (quoting Civil Liberties for Urban Believers v. City of Chi., 342 F.3d 752, 762 (7th

Cir. 2003)). In promulgating the safe harbor, Congress “plainly intended to allow each state to

‘eliminate the discrimination or burden in any way it chooses, so long as the discrimination or

substantial burden is actually eliminated.’” Pratt v. Ott, No. 1:20-CV-171, 2021 WL 1212587, at

*5-6 (M.D. Pa. Mar. 31, 2021) (examining in detail the congressional intent behind RLUIPA’s

safe harbor provision) (quoting 146 Cong. Rec. S7774, S7776) (daily ed. July 27, 2000) (joint

statement of Sens. Hatch and Kennedy) (emphasis supplied)).

       The Defendants have taken no corrective action and have not “removed any alleged

violations stemming” from the Master Plan or otherwise. To the contrary, Edgewood alleges that

the repeal of the Master Plan did not function to correct a RLUIPA violation, but rather to

perpetuate one. (See Compl. ¶¶ 162-65). Had the Master Plan repeal proceeded as the City

Attorney promised and as Edgewood expected, the impediment created by the City’s

misinterpretation of it would have been removed and the February 2019 permit would have been

released. (See, e.g., Compl. ¶ 155). Had that occurred, it would have corrected the violation,

because Edgewood would have had lights and full use of its field. Instead, the repeal was

manipulated – timed to occur only after Defendant Evers had put into place a new ordinance that

subjected Edgewood to a heightened approval process different than the process for prior

applicants. (Id. ¶¶ 148-69). As a result, the violations resulting from Defendants’ denial of light

                                                11
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 12 of 28




permits based on the misreading of the Master Plan were not corrected – they were merely

continued and exacerbated by what the City claims now was “corrective” action.4 Edgewood

alleges these actions were not corrective, but rather that the unequal treatment and burden

created by the Defendants were cumulative. (Id. ¶ 219).

        RLUIPA’s safe harbor provision cannot apply when the governmental entity does not

actually remedy the violation, but instead merely adopts a new discriminatory mechanism. 42

U.S.C. § 2000cc-3(e); United States v. Cnty. of Culpeper, Va., No. 3:16-cv-00083, 2017 WL

3835601, at *8 (W.D. Va. Sept. 1, 2017) (“The safe harbor provision embodies a congressional

policy against federal micromanagement of a locality’s land use decisions, as long as the

underlying RLUIPA violation has been cured.”) (emphasis added); Pratt, 2021 WL 1212587, at

*5 (in reference to the safe harbor, providing “[t]he provision is, in essence, a federalism safety

valve: as long as the challenged state or local law, policy, or regulation is amended to comport

with RLUIPA, the latter will not preempt the former.”) (internal citations omitted) (emphasis

added). A contrary interpretation would be absurd, allowing governmental entities to avoid

liability by adopting new but different discriminatory land use regulations against the same

victim as soon as a case is filed under the guise of a correction.

        Edgewood has also alleged that Defendants’ unlawful behavior was cumulative. (Compl.

¶¶ 219, 225, 227). Defendants ignore these allegations, likely because RLUIPA jurisprudence

explicitly recognizes that substantial burden claims can be based on the cumulative impact of

various land use regulations and decisions. World Outreach Conf. Ctr. v. City of Chi., 591 F.3d



4
 Indeed, these changes were designed and intended to prevent a correction and remedy – i.e., to ensure that
Edgewood’s permit applications were not treated under the old objective standard that would have otherwise
guaranteed their issuance. (See Compl. ¶¶ 162-65).

                                                        12
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 13 of 28




531, 539 (7th Cir. 2009); see also Roman Catholic Bishop v. City of Springfield, 724 F.3d 78, 95-

97 (1st Cir. 2013) (“We recognize different types of burdens and that such burdens may

cumulate to become substantial.”). This jurisprudence precludes dismissal and is inconsistent

with Defendants’ implicit (and unsupported) position that one discriminatory and burdensome

action can displace prior discriminatory and burdensome actions for purposes of RLUIPA’s safe

harbor provision. This Court is not precluded from evaluating the lawfulness of the Defendants’

initial discriminatory and burdensome actions simply because they later came up with another

way to maintain the burden on Edgewood’s religious exercise and continue to treat Edgewood

unequally.

       The cases Defendants cite are inapposite to the present situation, each involving a

violation that had been fully remedied and asking whether the plaintiff can sustain its claims

based on prior, non-cumulative violations. In Civil Liberties for Urban Believers, the court

dismissed the plaintiff’s RLUIPA claims because amended ordinances “eliminate[d] a

nondiscrimination provision violation” and no longer “substantially burden[ed] religious

exercise.” 342 F.3d at 762. In Petra Presbyterian Church v. Village of Northbrook¸ 409 F.

Supp. 2d 1001, 1008 (N.D. Ill. 2006), the district court noted that the parties agreed that later

amendments to the zoning regime created equal footing and “eliminat[ed] the discriminatory

policy.” There is no such agreement here. Finally, in Church v. City of St. Michael, 205 F.

Supp. 3d 1014, 1032 (D. Minn. 2016), the plaintiff’s RLUIPA claim was dismissed only after the

city both amended the zoning ordinance and issued the conditional use permit. This “eliminated

any alleged substantial burden and any alleged discriminatory treatment.” Id. Here, the

Defendants in effect replaced the Master Plan for another unequal, burdensome land use

regulation and have not issued the unlawfully withheld permits to eliminate the substantial

                                                 13
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 14 of 28




burden they imposed on Edgewood. They cannot point to any authority holding that 42 U.S.C. §

2000cc-3(e) applies absent actual remediation.

       Second, even if Defendants are found to have taken corrective action, the RLUIPA safe

harbor does not bar Edgewood’s claims for unremedied prior harms, including damages and

attorneys’ fees. Just as Edgewood’s claims for damages and attorneys’ fees are not moot, (see

supra § I.A), the RLUIPA safe harbor does not apply to claims for damages and attorneys’ fees.

Pratt, 2021 WL 1212587, at *6 (denying motion to dismiss RLUIPA claim under safe harbor

even after defendant had fully remedied injunctive request because plaintiffs could “pursue

monetary damages and attorney’s fees”); Family Life Church, 2007 WL 2790763, at *5

(RLUIPA claim not subject to safe harbor after defendant remedied injunctive relief because

damages claim remained); Christian Assembly Rios de Agua Viva v. City of Burbank, 237 F.

Supp. 3d 781, 794-96 (N.D. Ill. 2017) (same); Covenant Christian Ministries, Inc. v. City of

Marietta, 654 F.3d 1231, 1244 (11th Cir. 2011) (same); Lighthouse Inst. For Evangelism, Inc. v.

City of Long Branch, 510 F.3d 253, 272-73 (3d Cir. 2007) (same).

       The Defendants in reply may argue that RLUIPA’s safe harbor bars any and all

liability—including damages—where allegedly corrective action is taken. In so doing, they will

likely continue to rely on general statements in Civil Liberties for Urban Believers, 342 F.3d

752; (see also Defs.’ Br. at 9-10). But several district courts in the Seventh Circuit have rejected

any such interpretation of Civil Liberties for Urban Believers that would apply the safe harbor to

damages claims for historical RLUIPA injuries. See Family Life Church, 2007 WL 2790763, at

*4 (“[W]e do not read the RLUIPA or Civil Liberties to stand for the proposition that the

corrective action can retroactively erase injuries already incurred as well as the corresponding



                                                 14
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 15 of 28




ability to sue for damages.”); Rios de Agua Viva, 237 F. Supp. 3d at 794-96 (allowing RLUIPA

damages claim to proceed after ordinance amendment).5

         Instead, the better reasoned cases—including the only case to have “applied traditional

tools of statutory interpretation to the governmental-discretion provision to discern what

Congress meant by it”—find that subsequent corrective action does not “foreclose all liability or

damages” for unremedied prior harms. Pratt, 2021 WL 1212587, at *6 (“Nothing in the plain

language of RLUIPA, its legislative history, or judicial treatment of the term ‘preemptive force’

suggests an intent to foreclose all liability or damages” after corrective action).

         In Pratt, subsequent acts had already eliminated the impact of the alleged discrimination.

Id. at *3 (plaintiff had been given a religious exemption). The court set out to determine what

effect, if any, this had on plaintiff’s unremedied prior injuries. Id. at *3-7.

         The Pratt court grounded its analysis in the meaning of “preemptive force” as used in the

safe harbor provision. Id. at *5. In so doing, it first examined the text of RLUIPA, and found that

the contention that RLUIPA’s safe harbor applies to harms incurred “before [the] corrective

action finds no support in the statute’s plain text.” Id. at *5. This, according to the Court, was

consistent with RLUIPA’s legislative history, and jurisprudential usage of the term

“preemptive”:

         Our interpretation of the phrase “preemptive force” is in accord with
         jurisprudential usage of the term . . . . Congress had never used the phrase
         “preemptive force” prior to its inclusion in RLUIPA, and it is reasonable to
         assume Congress intended to borrow this usage from the case law concerning
         federal preemption. Had Congress intended for corrective action under the
         governmental-discretion provision to extinguish all relief under the private right
         of action established elsewhere in the statute, it could have more simply stated so.

5
  The Seventh Circuit itself has largely abandoned Civil Liberties for Urban Believers, to the extent it articulated a
“substantial burden” standard that has since been superseded by the “much easier to satisfy” standard the Supreme
Court articulated in Holt v. Hobbs, 574 U.S. 352 (2015), and Burwell v. Hobby Lobby Stores, Inc., 573 U.S. 682
(2014). Schlemm v. Wall, 784 F.3d 362, 364 (7th Cir. 2015).
                                                          15
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 16 of 28




Id. at *6.

        The case at bar well illustrates why the Pratt court’s interpretation of prior injuries and

sustained damages under RLUIPA’s safe harbor is correct. Edgewood alleges that it sustained

injuries in 2019 when Defendants twice wrongfully withheld lighting permits. (See e.g., Compl.

¶ 230). The City’s purported “corrective action” was repealing Edgewood’s Master Plan. (Defs.’

Br. at 10). But the “corrective action” did not, and has not, remedied the injuries Edgewood

sustained in 2019 from the wrongful permit denials. Edgewood, accordingly, requests this Court

remedy those prior injuries by awarding it damages and forcing Defendants to issue the

wrongfully withheld permit(s). (Compl., “Prayer for Relief,” sub. e).

        Accepting Defendants’ interpretation of the safe harbor and allowing the City to shield

itself from liability under these circumstances based on its unimpactful “corrective action” runs

contrary to RLUIPA’s clear and consistent mandate to ensure discrimination is “actually

eliminated.” Pratt, 2021 WL 1212587, at *6; 42 U.S.C. § 2000cc-3(e); Cnty. of Culpeper, Va.,

2017 WL 3835601, at *8. The harms Edgewood suffered in 2019 remain unremedied:

Edgewood still does not have its light permits, and consequently continues to be denied any and

all practical use of its field at night. (Compl. ¶¶ 3, 57).

II.     Edgewood Adequately Pled Its Equal Terms Claim By Identifying Multiple Apt
        Comparators.

        The Defendants seek to dismiss Count I of Edgewood’s Complaint, the equal terms claim

under RLUIPA, arguing that Edgewood has failed to identify a plausible non-religious

comparator. Under RLUIPA, a governmental regulation violates the equal-terms provision

when it treats religious assemblies or institutions less favorably than secular assemblies or

institutions that are similarly situated as to the relevant zoning criteria. River of Life Kingdom

                                                   16
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 17 of 28




Ministries v. Vill. of Hazel Crest, Ill., 611 F.3d 367, 371 (7th Cir. 2010). To establish a prima

facie equal-terms violation, the plaintiff must ultimately come forward with evidence of a

similarly situated secular comparator that is more favorably treated. Immanuel Baptist Church v.

City Chi., 344 F. Supp. 3d 978, 983-84 (N.D. Ill. 2018). But at the pleading stage, “[t]o survive a

motion to dismiss, the [plaintiff] must allege facts that plausibly show the existence of a similarly

situated secular comparator that is treated better than the [plaintiff].” Id.

       The Defendants correctly note that Edgewood’s Complaint identifies the Madison

Metropolitan School District (“MMSD”) Schools, in particular Memorial, and the University of

Wisconsin-Madison as comparators. (Defs.’ Br. at 12). They assert that these schools are

invalid comparators because they have been evaluated under “different regulatory regimes.” (Id.

at 12-13).

       But this is not true, and the Defendants fundamentally misunderstand the Complaint and

ignore its allegations, including that Edgewood shares the same Campus-Institutional zoning

classification as its comparators. (Compl. ¶¶ 64-71, 194). The first comparator is Memorial. On

February 22, 2019, Edgewood submitted a virtually identical permit application for virtually

identical lights to the one Memorial had submitted the year before under the same criteria. (Id.

¶¶ 140-142). At the time of the applications, both Memorial and Edgewood were zoned

Campus-Institutional. (Id. ¶¶ 65, 140, 160). Both lighting applications were subject to, and

satisfied, the same objective criteria. (Id.) Moreover, Edgewood’s Complaint anticipated and

incorporated the Defendants’ long-held position that the Edgewood Master Plan was what

prevented Edgewood from being treated like Memorial. (See id. ¶¶ 149-151). Given that the

Defendants have grounded their course of conduct in the idea that the Edgewood Master Plan

justifies their disparate treatment of Edgewood compared to other Campus-Institutional-zoned

                                                  17
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 18 of 28




schools, Edgewood affirmatively alleges that there are in fact no distinctions relevant to the

analysis. (Id. ¶¶ 77-86). The Master Plan is not a valid basis for distinguishing Edgewood from

its comparators, and indeed, it was only by misapplying and mis-interpreting the Master Plan that

the Defendants could justify much of their disparate treatment. (Id. ¶¶ 139, 145-147, 151-153).

        Moreover, by contorting Edgewood’s Master Plan as they did, the Defendants treated

Edgewood less favorably than its other comparator, the University of Wisconsin-Madison

(“UW”).6 Both Edgewood and UW are zoned Campus-Institutional. (Id. ¶ 119). Both applied

for similar lights, which were both supposed to be subject to the same objective criteria. (Id. ¶¶

197-99). Moreover, UW, like Edgewood, had voluntarily adopted a Master Plan at the time of its

lighting applications. (Id. ¶ 79). As with Edgewood’s Master Plan, UW’s did not specifically

refer to or allow for “athletic contests” and it only contained exemplary descriptions of the

potential uses of various athletic fields. (Id. ¶¶ 119-138). Unlike with Edgewood, however, the

City never referred to UW’s Master Plan when analyzing its light permit applications for, among

other projects, the Nielsen Tennis Stadium, and never denied UW a lighting permit on the

grounds that the use for which the lights were being installed was not specifically identified in

the Master Plan. (Id. ¶¶ 127-28, 131-38). Overall, Edgewood alleges disparate interpretation of

the two schools’ Master Plans despite the similar contents of and proposed uses in those plans.

(See Compl. ¶¶ 90-138).

        The Defendants’ historical effort to manufacture arbitrary and ill-founded distinctions

between Edgewood and other institutions is not a defense, but rather a principal basis for


6
  Not only is this a separate violation of the RLUIPA’s equal terms clause, (Compl. ¶¶ 197-204), the inconsistent
treatment accorded the Edgewood Master Plan and the University of Wisconsin-Madison Master Plan shows that the
City’s attempt to use Edgewood’s Master Plan to distinguish Edgewood from other Campus-Institutional zoned high
schools that lack a Master Plan, like Memorial, is without merit.

                                                       18
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 19 of 28




Edgewood’s claims. For example, the Defendants argue that UW is an improper comparator

because its Master Plan “contains no restriction on ‘athletic contests.’” (Defs.’ Br. at 13). But

Edgewood’s Master Plan also does not restrict “athletic contests”—that is Edgewood’s point:

neither UW’s nor Edgewood’s Master Plan mentions either field lighting or “athletic contests,”

yet the City has interpreted UW’s as allowing such lighting and athletic contests and interpreted

Edgewood’s as not. (Compl. ¶¶ 133-38). This comparison highlights Edgewood’s allegations on

disparate treatment, not the Defendants’ argument about inapt comparators

        Beyond ignoring large sections of Edgewood’s Complaint, the Defendants’ motion also

misunderstands Edgewood’s burden at the pleading stage. At this stage, Edgewood is not

“required to provide a detailed comparison that establishes unequal treatment in comparison to a

nonreligious user.” Irshad Learning Ctr. v. Cnty. of DuPage, 804 F.Supp.2d 697, 713 (N.D. Ill.

2011). Instead, Edgewood need only “allege facts that plausibly show the existence of a similarly

situated secular comparator that is treated better.” Immanuel Baptist Church, 344 F. Supp. 3d

984. A similarly situated comparator is one which is subject to the same objective “accepted

zoning criteria.” River of Life Kingdom Ministries, 611 F.3d at 371.

        Accordingly, the Defendants are wrong to suggest that Edgewood must “point to any

evidence” supporting their claims. (Defs.’ Br. at 13). Edgewood has pleaded with great

specificity the existence of two similarly situated comparators – Madison Memorial7 and

University of Wisconsin-Madison. Edgewood has also alleged that the other MMSD high

schools zoned Campus-Institutional were allowed to use their fields while the City prevented

7
  Defendants incorrectly argue that Edgewood concedes that Memorial is an inapt comparator because its outdoor
lighting was approved under an earlier standard. (Defs.’ Br. at 13). That is untrue. Memorial’s 2018 and
Edgewood’s 2019 light applications were both subject to the same objective, administrative approval process.
(Compl. ¶¶ 140-42). The Defendants withheld Edgewood’s permit because of their pretextual and arbitrary mis-
interpretation of the Edgewood Master Plan. (Id. ¶¶ 145-47).

                                                       19
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 20 of 28




Edgewood from using its field in the same manner. (Compl. ¶¶ 194-95). Edgewood has gone

beyond that and pleaded further that the Defendants’ attempts to distinguish these comparators

are ill-founded and arbitrary and have in fact formed part of the basis for Edgewood’s claims.

(Id. ¶¶ 77-86, 139, 145-147, 151-153); (see also id. ¶ 194 (“Edgewood is no different than the

nonreligious high schools or the University of Wisconsin from the standpoint of the accepted

zoning criteria of the Campus-Institutional District.”)). The Defendants are in essence asking

this Court to discount well-pleaded facts and instead grant a summary judgment-style dismissal,

all contrary to the well-recognized rule that facts in the Complaint must be taken as true on a

motion to dismiss. See Iqbal, 556 U.S. at 677-78 (factual allegations must be accepted as true at

pleading stage).

        Indeed, virtually all of the cases Defendants cite in support of dismissal for an

insufficient comparator involved either summary judgement or factual determinations.8 This

Court should look instead to cases evaluating motions to dismiss. In Immanuel Baptist, the City

of Chicago argued from outside the pleadings that differences in treatment among comparators

stemmed from the “change[s] over time” to “land-use regulations.” 344 F. Supp. 3d at 986. In

rejecting this argument, the court noted:

        If that turns out to be true, the City may prevail in its argument that the library is
        not a valid comparator for the Church. But at this juncture the City offers no more
        than the possibility that different zoning regimes may account for differences in
8
  See Eagle Cove Camp & Conference Center, Inc. v. Town of Woodboro, Wis., 734 F.3d 673, 676 (7th Cir. 2013)
(appeal from summary judgment); Church of Our Lord, 913 F.3d at 672 (same); Vision Church v. Village of Long
Grove¸468 F.3d 975, 981 (7th Cir. 2006) (same); Thai Meditation Ass’n of Ala., Inc. v. City of Mobile, Ala., 980
F.3d 821, 827 (11th Cir. 2020) (same); Signs for Jesus v. Town of Pembroke, NH, 977 F.3d 93, 97 (1st Cir. 2020)
(same); River of Life, 611 F.3d at 368 (appeal from denial of TRO and preliminary injunction); Digrugilliers v.
Consol. City of Indianapolis, 506 F.3d 612, 614 (7th Cir. 2007) (appeal from denial of preliminary injunction);
Primera Iglesia Bautista Hispana of Boca Raton, Inc. v. Broward Cnty., 450 F.3d 1295, 1299-1300 (11th Cir. 2006)
(appeal from bench trial verdict); Irshad, 937 F. Supp. 2d at 914 (ruling on summary judgment). Only one case cited
by the Defendants was postured as a motion to dismiss. However, even in Bikur Cholim, Inc. v. Vill. Of Suffern, 664
F. Supp. 2d 267, 278 (S.D.N.Y. 2009), the claim was dismissed because the plaintiff failed to identify any
comparator at all.

                                                        20
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 21 of 28




        treatment; facts about the history of the City's [ordinances] lie outside the
        Amended Complaint and mere possibility does not defeat a motion to dismiss.

Id. The validity of the distinctions the Defendants have drawn over the last two years between

Edgewood and other local educational institutions to justify their decisions may be a key area of

dispute in the matter going forward. However, the Defendants cannot ask the Court to accept its

fact-intensive arguments on a motion to dismiss.

III.    Edgewood’s Complaint is Otherwise Properly Pled.

        Edgewood has the right to plead its claims in the manner it sees fit. Lautzenhiser v.

Coloplast A/S, No. 4:11-cv-86-RLY-WGH, 2012 WL 4530804, at *2 (S.D. Ind. Sept. 29, 2012)

(providing “Plaintiff should have the freedom to plead in the manner he sees fit”). Edgewood’s

Complaint rightly joins the individual Defendants in their official capacities and does not contain

immaterial allegations.

        A.     Edgewood properly pleaded individual claims against Defendants Tucker,
               Evers, and Hank.

        The Defendants contend that individual Defendants Tucker, Evers, and Hank should be

dismissed from the case in its entirety because their inclusion is redundant of the City and its

Divisions’. (Defs.’ Br. at 14-17). In particular, they argue, “there is no relief this Court may order

that requires Individual Defendants to remain as participants in this lawsuit.” (Id. at 16).

Defendants’ argument fails to consider the mandamus remedies requested to rectify Defendants’

state law violations.

        Edgewood pleads claims against Defendants Tucker, Evers, and Hank in their official

capacities to preserve and effectuate the requested mandamus remedies for its state law claims.




                                                 21
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 22 of 28




Because Edgewood’s mandamus requests provide an independent reason for their joinder,

Tucker, Evers, and Hanks’ inclusion is not redundant and does not warrant dismissal.9

        Under Wisconsin law, “[m]andamus is the proper remedy to compel public officers to

perform their statutory duties.” State ex rel. Hurley v. Schmidley, 48 Wis. 2d 659, 662, 180

N.W.2d 605 (1970). Here, Edgewood requests that the Court “order[] that Defendants

immediately issue the permit(s) to Edgewood.” (Compl., “Prayer for Relief,” sub. i). The basis of

this requested remedy is twofold: first, that Tucker and Hank violated RLUIPA by refusing to

issue Edgewood its light permit, even after it had satisfied the objective requirements of M.G.O.

§§ 28.097 et seq. and 10.085 et seq. (Compl. ¶¶ 141, 174, 214). Second, that Tucker and Hank

violated Edgewood’s vested rights by failing to issue Edgewood a lighting permit after it had

filed a fully compliant application in 2019. (See Compl. ¶¶ 267-300). Mandamus is a proper

mechanism to remedy vested rights violations. See, e.g., Golden Sands Dairy, LLC v. Town of

Saratoga, 318 Wis. 2d 704, 713-14, 913 N.W.2d 118 (2018). Edgewood therefore asks the Court

to force these Individual Defendants to issue the permit(s), which therefore justifies, if not

requires, that they be part of this case. (Compl., “Prayer for Relief,” sub. i.).

        Edgewood has also made an alternative request for the Court to mandate the Defendants

to issue the conditional use permit that Alder Evers first subjected Edgewood to through his

legislative gerrymandering, then led the successful campaign to deny. Like with vested rights

claims, mandamus is proper when a municipality denies a conditional use permit based on an

unsupportable interpretation of facts. See Hartland Sportsmen’s Club, Inc. v. City of Delafield,

2020 WI App 44, ¶ 20, 393 Wis. 2d 496, 947 N.W.2d 214 (affirming writ of mandamus ordering


9
  The City has not contested this Court’s supplemental jurisdiction over Edgewood’s state law claims, and concedes
that Edgewood’s state law claims were adequately pled. (Defs.’ Br. at 7).

                                                        22
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 23 of 28




issuance of conditional use permit and explaining that “[o]utright reversal [of the conditional use

permit denial] is appropriate . . . where the factual evidence failed to support the municipality’s

or administrative tribunal’s decisions.”). This is exactly what Edgewood alleges. (Compl. ¶¶

325-26). Therefore, the Court should not preclude mandamus as a potential remedy with respect

to Edgewood’s conditional use permit claim.

       B.      Edgewood’s Complaint does not contain immaterial allegations or prejudice
               the City.

       Defendants also ask the Court to strike Edgewood’s unspecified allegations that it asserts

are “immaterial.” (Defs.’ Br. at 17-19). Specifically, Defendants maintain that Federal Rule of

Civil Procedure 8’s “plain statement” rule requires Edgewood’s factual allegations to be

“streamlined,” and that Edgewood failed to comply with their preferred pleading pattern by

including “immaterial” allegations. (Id. at 17-19). Defendants identify some allegedly immaterial

allegations pertaining to the history of Edgewood and its founders, and theological statements by

a former Pope. (Id. at 18-19). Thus, argue Defendants, the Court should strike “these and all

other immaterial allegations” under Federal Rule of Civil Procedure 12(f) and require Edgewood

to file an Amended Complaint. (Id. at 19). The Court should decline this invitation.

       Rule 8 requires, among other pleading obligations, “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While encouraging

brevity, it does not require it nor impose a limit on pages or paragraphs. See Fed. R. Civ. P. 8.

Nor does it require the plaintiff to plead its case in the manner most convenient to defendant.

Lautzenhiser, 2012 WL 4530804, at *2 (“Plaintiff should have the freedom to plead in the

manner he sees fit”). Seventh Circuit jurisprudence recognizes that what constitutes a “short and

plain” statement is dependent on the factual and legal complexity of the case. See Swanson v.


                                                 23
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 24 of 28




Citibank, N.A., 614 F.3d 400, 404-05 (7th Cir. 2010) (“A more complex case involving financial

derivatives, or tax fraud that the parties tried hard to conceal, or antitrust violations, will require

more detail, both to give the opposing party notice of what the case is all about and to show how,

in the plaintiff's mind at least, the dots should be connected.”).

        Federal Rule of Civil Procedure 12(f)—the context in which Defendants make their Rule

8 argument—allows the Court to strike “from a pleading . . . any redundant, immaterial,

impertinent, or scandalous matter.” Id. However, “striking a party’s pleadings is an extreme

measure and motions to strike are viewed with disfavor and infrequently granted. In particular,

the Seventh Circuit has cautioned that motions to strike extraneous matter . . . should only be

granted if the complaint is actually prejudicial to the defendant.” Hy Cite Corp. v. Regal Ware,

Inc., No. 10-cv-168-wmc, 2011 WL 1206768, at *10 (W.D. Wis. Mar. 15, 2011) (internal

citations omitted); see also LeSEA, Inc. v. LeSEA Broad. Corp., 379 F. Supp. 3d 732, 742 (N.D.

Ind. 2019) (“Striking factual allegations in a complaint is . . . rarely granted, and is warranted

only where ‘the matter bears no possible relation to the controversy or may cause the objecting

party prejudice . . .”) (emphasis added) (internal citations omitted). Thus, to prevail on a Rule

12(f) motion, Defendants “must state with particularity” which allegations are immaterial and

“show[] that the allegations being challenged are so unrelated to the plaintiff’s claims as to be

unworthy of any consideration and that their presence . . . will be prejudicial to the moving

party.” 5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure, § 1380 (3d

ed. 2021); see also Hy Cite Corp., 2011 WL 1206768, at *10.

        First, Defendants simply fail to identify the individual allegations that are immaterial or

“unrelated to” Edgewood’s claims. (See generally, Defs.’ Br. at 17-19). While they refer the

Court to a small number of paragraphs about the Dominican Sisters, Fr. Leo, and the Pope, they

                                                   24
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 25 of 28




demand that “all other immaterial allegations” be stricken and that Edgewood re-plead its entire

Complaint. (See id. at 18-19). This overreach, by itself, is dispositive of Defendants’ motion

and it should be denied. 5C Federal Practice and Procedure, § 1380.

       Second, and more importantly, the Complaint does not contain any immaterial

allegations. While Edgewood need not explain how each allegation is material, it can.

Allegations pertaining to the history and mission of Edgewood and the Sinsinawa Dominicans

are material to the existence of the school’s “sincerely held religious beliefs,” an element of its

RLUIPA substantial burden claim that it is required to plead with plausibility. See Lindell v.

Casperson, 360 F. Supp. 2d 932, 951 (W.D. Wis. 2005) (RLUIPA violation requires “substantial

burden” on “sincerely held religious beliefs”) (internal citations omitted). The Complaint’s

allegations pertaining to the Catholic Church’s views and teachings, and the statements of its

recent pontiffs, are likewise relevant to establishing “sincerely held religious beliefs” and the

burdens being created by the Defendants’ actions. Allegations pertaining to Edgewood’s

historical use of its field are material to demonstrating its established uses and the

unreasonableness of the Defendants’ interpretation of the Master Plan. Finally, allegations

laying out the extensive history of the Defendants’ efforts to deny Edgewood’s lights and use of

its athletic field are relevant and material to establishing the Defendants’ violations and, in

particular, their cumulative nature. (Compl. ¶¶ 219, 225, 227).

       Defendants’ claimed desire for short, conclusory allegations runs contrary to Edgewood’s

obligation to plead plausible claims under Iqbal. Defendants’ proffered example shows the

baselessness of their argument. Defendants suggest that Edgewood plead that “athletic activities

have a long and important connection with the school.” (Defs.’ Br. at 18). Instead of relying on

this arguably conclusory statement and potentially exposing itself to a 12(b)(6) motion,

                                                 25
       Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 26 of 28




Edgewood pleaded the underlying factual allegations to show a plausible connection between

sports and the school’s religious mission. Iqbal¸ 556 U.S. at 678. Edgewood’s factual allegations

establishing the connection between athletics and the school’s religious mission are “material” to

its contention that its inability to host athletic and other activities at night “substantially burdens”

its “sincerely held religious beliefs.” Lindell, 360 F. Supp. 2d at 951.

         Next, unable to identify immaterial allegations, Defendants’ real objection appears to be

that the Complaint is “too long” and contains allegations that they claim cannot be proven at

trial. (Defs.’ Br. at 18-19). Neither argument warrants a Rule 12(f) motion. First, Rule 12(f) does

not tie materiality or redundancy with the number of pages or paragraphs. Fed. R. Civ. P. 12(f).

The Defendants’ generalized argument that Edgewood’s Complaint is “too long”—however

relevant and material its contents—is therefore simply not a defect to be remedied by Rule 12(f).

         Likewise, Defendants’ contention that the Complaint contains facts which cannot be

proven is both incorrect and, more pertinently here, wholly inappropriate at the pleading stage.

Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018) (“[U]nder Rule 8, ‘evidence is

not required at the pleading stage.’”) (quoting Carlson v. CSX Transp., Inc., 758 F.3d 819, 827

(7th Cir. 2014)). Specifically, Defendants contend that Edgewood will be unable to prove its

allegations regarding the installation of the football field in 1930 because it cannot track down

the founding Dominican Sisters or Father Leo to testify. (Defs.’ Br. at 18-19). Likewise, argue

the Defendants, St. Pope John Paul II is dead and therefore Edgewood has no way of proving the

truth of his allegedly hearsay statements. (Id. at 19). The Rules of Evidence are not so limited.10

Trial lawyers know that there are myriad ways this evidence could potentially be entered under


10
 Of course, evidence establishing Catholic teachings would likely only be necessary at trial if the City and other
Defendants challenge the sincerity of Edgewood’s religious beliefs.

                                                         26
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 27 of 28




the Federal Rules of Evidence. See, e.g., Fed. R. Evid. 803(6) (records of regularly conducted

activity), 803(16) (statements in ancient documents), 803(18) (statements in learned treatises,

periodicals, or pamphlets), 807 (residual exception).

       In any event, these evidentiary arguments are improper at the pleading stage. Abu-

Shawish, 898 F.3d at 738. In the course of discovery, the parties may discover a newspaper

article or internal Edgewood record from 1930 about the football field, or that Pope John Paul

II’s homily was transcribed and kept in the ordinary course of business or was published in a

liturgical periodical. See Fed. R. Evid. 803(6), 803(16), 803(18). If these allegations are

ultimately inadmissible, Edgewood will not be able to rely on them at summary judgment or

trial. But this argument is entirely speculative at this point, and cannot support the Defendants’

motion to strike.

       Fourth, and finally, Defendants are required to show prejudice before the Court can grant

a Rule 12(f) motion. 5C Federal Practice and Procedure, § 1380; Hy Cite Corp., 2011 WL

1206768, at *10; LeSEA, Inc., 379 F. Supp. 3d at 742. Yet Defendants fail to argue that they will

be prejudiced if forced to answer Edgewood’s Complaint. (See generally, Defs.’ Br. (nowhere

arguing prejudice)). Nor is being forced to answer the Complaint enough; rather, Defendants

must show that the “allegation[s] at issue will confuse the issues in the case or [are] so lengthy

and complex that it places an undue burden on the party.” LeSEA, 379 F. Supp. 3d at 742. As

evidenced by their dismissal brief, Defendants very clearly understand the allegations against

them, and they have the resources to answer Edgewood’s Complaint after what will be several

months. Indeed, Defendants answered a similar complaint in the prior rendition of this case

without issue. See Edgewood High School of the Sacred Heart v. City of Madison, Wis., et al.,

No. 3:19-CV-683, Dkt. 18 (filed Oct. 8, 2019).

                                                 27
      Case: 3:21-cv-00118-wmc Document #: 15 Filed: 05/10/21 Page 28 of 28




       For all of these reasons, Defendants’ motion to strike must fail.

                                        CONCLUSION

       For the foregoing reasons, the Court should deny Defendants’ Motion to Dismiss

Edgewood’s RLUIPA claims. It should likewise deny Defendants’ motion to dismiss

Edgewood’s other federal claims, which Defendants barely address in their supporting brief, but

which are meritorious and plausible as pleaded. Finally, the Court should deny Defendants’

Motion to Strike Edgewood’s Complaint.

       Dated this 10th day of May 2021.

                                                         Respectfully Submitted,

                                                         GODFREY & KAHN, S.C.

                                                         s/Mike Wittenwyler
                                                         Mike Wittenwyler (SBN 1025895)
                                                         Jonathan Ingrisano (SBN 1033977)
                                                         Paul Covaleski (SBN 1117236)
                                                         One East Main Street, Suite 500
                                                         P.O. Box 2719
                                                         Madison, WI 53701
                                                         Phone: 608-257-3911
                                                         Fax: 608-257-0609
                                                         jingrisa@gklaw.com
                                                         pcovaleski@gklaw.com
                                                         mwittenw@gklaw.com

                                                         DALTON & TOMICH, PLC
                                                         *Noel W. Sterett (IL 6292008)
                                                         *Sorin A. Leahu (IL 6315515)
                                                         401 W. State Street
                                                         Rockford, IL 61101
                                                         (815) 986-8050 (telephone)
                                                         (313) 859-8888 (facsimile)
                                                         nsterett@daltontomich.com
                                                         sleahu@daltontomich.com

                                                         *Admitted Pro Hac Vice

                                                         Attorneys for Plaintiff



                                                28
